Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 – 6, the prior art fails to disclose, in combination with all of the limitations, a belt drive system for a wind turbine having a tower, a wind turbine wheel, a generator platform slidably attached to the tower for allowing the generator platform to slide towards and away from the tower and the generator carriage hingeable attached to the generator platform and the generator is supported by the generator carriage and disposed below a hub of the wind turbine wheel and a drive sprocket attached to the generator shaft and a turbine drive belt engaging with a perimeter  portion of the wind turbine wheel along a top concave  portion of the belt adjacent the generator platform and engaging with a drive sprocket along a bottom portion of the belt opposite the concave portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 3, 2021